As Filed With The Securities And Exchange Commission OnAugust 7, 2007 Registration No. 333- United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-8 Registration Statement Under The Securities Act Of 1933 TECHNEST HOLDINGS, INC. (Name of small business issuer in its charter) Nevada 88-0357272 (State or other jurisdiction identification number) (I.R.S. employer of incorporation or organization) 3829 (Primary Standard Industrial Classification Code Number) 10411 Motor City Drive, Bethesda, MD 20817 (301) 767-2810 (Address and telephone number of principal executive offices) 10411 Motor City Drive, Bethesda, MD 20817 (Mailing Address) TECHNEST HOLDINGS, INC. 2 (Full Text of the Plan) Suzette R. O’Connor 10411 Motor City Drive, Suite 650, Bethesda, MD 20817 (301) 767-2810 (Name, address and telephone number of agent for service) Copies To: David A. Broadwin, Esq. Foley Hoag LLP 1000 Winter Street Waltham, Massachusetts 02451 (617) 832-1000 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1)(2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $.001 per share 827,721 $0.49 (3) $405,583.29 (3) $12.45 (3) (1) Pursuant to Rule 416 under the Securities Act of 1933, to the extent additional shares of our common stock may be issued or issuable as a result of a stock split or other distribution declared at any time by the Board of Directors while this registration statement is in effect, this registration statement is hereby deemed to cover all such additional shares common stock. (2) Represents shares reserved for issuance under our 2006 Stock Award Plan. (3) Computed pursuant to Rule 457(h) and in accordance with 457(c) based on the average of the high and low sales prices of our common stock on August 3, 2007, as reported over-the-counter on the OTC Bulletin Board by the National Association of Securities Dealers, Inc., of $0.49. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. We are incorporating by reference the following documents previously filed with the Securities and Exchange Commission ("SEC") pursuant to the Securities Act of 1933, as amended (the "Securities Act") and the Securities Exchange Act of 1934, as amended, (the "Exchange Act"): (1) amendment to our annual report on Form 10-KSB for the fiscal year ended June 30, 2006 as amended and filed with the SEC on January 24, 2007, File No. 000-27023; (2) our quarterly report on Form 10-QSB for the quarter ended September 30, 2006, filed with the SEC on November 14, 2006, File No. 000-27023; (3) our quarterly report on Form 10-QSB for the quarter ended December 31, 2006 filed with the SEC on February 14, 2007; File No. 000-27023; (4) our quarterly report on Form 10-QSB for the quarter ended March 31, 2007 filed with the SEC on May 11, 2007; File No. 000-27023; (5) our current report on Form 8-K pursuant to Item 5.03 filed with the SEC on December 20, 2006, File No. 000-27023; (6) our current report on Form 8-K filed pursuant to Item 4.02 of Form 8-K on January 24, 2007, File No. 000-27023; (7) our current report on Form 8-K filed pursuant to Item 1.01 of Form 8-K on June 5, 2007, File No. 000-27023; (8) the description of our common stock, par value $0.001 per share, contained in our registration statement on Form SB-2, filed with the SEC and declared effective by the Commission on February 7, 2007, as amended and supplemented from time to time, (File No. 333-130617); and All reports and other documents subsequently filed by our company pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this registration statement and prior to the termination of the offering made hereby shall be deemed to be incorporated by reference herein and to be a part hereof from the date of the filing of such reports and documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this registration statement to the extent that a statement contained herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of the registration statement. Item 4. Description of Securities. Not applicable Item 5. Interests of Named Experts and Counsel. Not applicable Item 6. Indemnification of Directors and Officers. Section 78.7502 of the Nevada Revised Statutes permits the indemnification of directors and officers of Nevada corporations. Under Nevada law, we have the power to indemnify any person who was, or is, or is threatened to be made a party in a completed, pending or threatened proceeding, whether civil, criminal, administrative or investigative (except an action by or in the right of the corporation), by reason of being or having been an officer, director, employee or agent of the corporation or serving in certain capacities at the request of the corporation. Indemnification may include attorneys' fees, judgments, fines and amounts paid in settlement. The person to be indemnified must have acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the corporation and, with respect to any criminal action, such person must have had no reasonable cause to believe his or her conduct was unlawful. With respect to actions by or in the right of the corporation, indemnification may not be made for any claim, issue or matter as to which such a person has been finally adjudged by a court of competent jurisdiction to be liable to the corporation or for amounts paid in settlement to the corporation, unless and only to the extent that the court in which the action was brought or other court of competent jurisdiction determines upon application that in view of all circumstances the person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper. Unless indemnification is ordered by a court, the determination to pay indemnification must be made by the stockholders, by a majority vote of a quorum of our board of directors who were not parties to the action, suit or proceeding, or in certain circumstances by independent legal counsel in a written opinion. Section 78.751 of the Nevada Revised Statutes permits the articles of incorporation or bylaws to provide for payment to an indemnified person of the expenses of defending an action as incurred upon receipt of an undertaking to repay the amount if it is ultimately determined by a court of competent jurisdiction that the person is not entitled to indemnification.
